Harrison, J.,
delivered the opinion of the court.
The court is of opinion that the Circuit Court of Norfolk county did not exceed its powers in awarding the writ of mandamus commanding the petitioner to perform the duties imposed upon him by law as a member of the electoral board of Norfolk county; namely, to appoint the judges of election for the West Berkley voting precinct, and the Churchland precinct, and for the other precincts of said county; to appoint another member for said board as a. successor in the place of J. J. Warren, deceased; and to elect the secretary of said board.
*257The court is further of opinion that the said command of the Circuit Court not being beyond its power, in whole or in part, but in all respects such as said court had jurisdiction to make, the subsequent proceedings for contempt cannot he reviewed in this application for the writ of habeas corpus.
The petitioner is therefore remanded to the custody of the sheriff of ISTorfolk county; and it is adjudged that said petitioner do pay the costs of this proceeding, including the costs of his transportation to and from this place.

Prisoner remanded.